Citation Nr: 0831607	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-26 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for bilateral primary open 
angle glaucoma, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded a 
30 percent disability rating for bilateral primary open angle 
glaucoma, effective September 30 2004.  In July 2007, the RO 
increased the evaluation to 40 percent, effective September 
30, 2004.


FINDINGS OF FACT

Since September 30, 2004, the date of claim, the veteran's 
bilateral primary open angle glaucoma has been manifested by 
impaired visual acuity of no worse than 20/25 +2, at a 
distance, and 20/20, near, in the right eye and limited to 
light perception in the left eye.


CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for 
bilateral primary open angle glaucoma have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-
4.16, 4.75-4.84, 4.84a, Diagnostic Codes (DCs) 6009-6079 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2007).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, § 5103(a) requires that 
VA notify the claimant that, to substantiate a claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
October 2004 and May 2005, prior to the initial RO decision 
that is the subject of this appeal.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The veteran was also asked to submit evidence and/or 
information in his possession to the RO.

The Board acknowledges that the VCAA letters sent to the 
veteran in October 2004 and May 2005 did not meet the 
requirements of Vazquez-Flores and were not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.  In this case, the veteran was 
provided with correspondence regarding what was needed to 
support his claim.   

Specifically, the October 2004 VCAA notice letter advised the 
veteran that his statements from other people describing his 
physical symptoms, as well as medical, employment, and 
insurance records, could be used to substantiate his claim, 
while the May 2005 VCAA letter notified the veteran of his 
responsibility to contact his private eye care provider and 
request that the provider send VA all relevant medical 
records in support of his claim.  Additionally, the veteran 
can reasonably be expected to have understood the applicable 
diagnostic codes provided in the July 2007 correspondence.  
Thus, given the October 2004, May 2005, and July 2007 VA 
correspondence, the veteran is expected to have understood 
what was needed to support his claim for an increased rating 
for bilateral primary open angle glaucoma.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence, and the statements of his 
representative.  Specifically, in the veteran's April 2006 
notice of disagreement and August 2007 Form 9 perfecting his 
appeal, the veteran set forth arguments based on criteria 
applicable to bilateral glaucoma by arguing that he had 
complete loss of vision in his left eye and had significant 
optic nerve damage in the right eye, resulting in field 
vision loss that would continue to worsen over time.  
Additionally, the veteran asserted that his bilateral primary 
open angle glaucoma limited his current and future employment 
prospects and impacted his daily living activities, including 
his ability to drive long distances, read, and watch 
television.  Further, in the course of April 2005 and March 
2007 VA examinations, the veteran was informed of the 
diagnostic criteria for rating his service-connected 
disability.  

In summary, the Board submits that the above statements and 
evidence demonstrate the veteran's knowledge of the 
diagnostic criteria used to evaluate his claim for an 
increased rating for bilateral primary open angle glaucoma, 
and is aware of need to demonstrate an adverse impact on his 
daily life and employment, and that the notice deficiencies 
in this matter do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted, and no further development is required regarding 
the duty to notify.  

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the veteran, 
and for which he authorized VA to request, have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder his service and post-service treatment records 
as well as other pertinent evidence.  The veteran has not 
identified any additional evidence related to his service-
connected bilateral primary open angle glaucoma.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1) (West 2002).  VA, therefore, has 
made every reasonable effort to obtain all records relevant 
to the veteran's claim.  

The veteran has also been afforded formal VA examinations in 
April 2005 and March 2007 to evaluate the nature, extent and 
severity of his service-connected bilateral primary open 
angle glaucoma.  Additionally, while the veteran has 
indicated his belief that his disability will worsen in the 
future, he has not reported that it actually has worsened 
since the time of his most recent March 2007 examination, and 
thus a remand is not required solely due to the passage of 
time since that examination.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Higher Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2007).  
When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board will consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other 
times during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The veteran's bilateral primary open angle glaucoma has been 
rated 40 percent disabling under DC 6099-6013, effective 
September 30, 2004, the date of claim.  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen.  38 C.F.R. § 4.27 (2007).  When an 
unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows: the first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the nervous system, and the last two digits will be 
"99" for all unlisted conditions.  Then, the disability is 
rated by analogy under a diagnostic code for a closely 
related disability that affects the same anatomical functions 
and has closely analogous symptomatology.  See 38 C.F.R. 
§ 4.20, 4.27 (2007).  In this case, the RO has determined 
that the diagnostic code most analogous to the veteran's 
bilateral primary open angle glaucoma is DC 6013, which 
pertains to simple, primary, noncongestive glaucoma.

Under DC 6013, glaucoma is rated on the basis of impairment 
of visual acuity or field loss, with the minimum rating being 
10 percent.  38 C.F.R. § 4.84a, DC 6013.  Levels of visual 
acidity are evaluated according to the indices found at Table 
V, 38 C.F.R. § 4.84a, DCs 6061 to 6079.  Visual acuity is 
rated based on the best distant vision obtainable after 
correction by eyeglasses.  The rating criteria begin with 
evaluating visual acuity where the vision in each eye is 
20/40, in which case a noncompensable disability evaluation 
is warranted under 38 C.F.R. § 4.84a, DC 6079.  The veteran's 
current 40 percent rating requires anatomical loss of one eye 
and vision of 20/40 in the other (DC 6066), blindness in one 
eye, having only light perception, and vision of 20/50 in the 
other (DC Code 6069), vision of 5/200 in one eye and 20/50 in 
the other (DC  6073), and vision in one eye of 10/200 and 
20/50 in the other, vision in one eye of 15/200 and 20/70 in 
the other, or vision in one eye of 20/200 and 20/70 in the 
other. (DC 6076). 38 C.F.R. § 4.84a.  A higher rating of 50 
percent rating is warranted for anatomical loss of one eye 
and vision of 20/50 in the other (DC 6065), blindness in one 
eye, having only light perception, and vision of 20/70 in the 
other (DC Code 6069), vision of 5/200 in one eye and 20/70 in 
the other (DC  6073), and vision in one eye of 10/200 and 
20/70 in the other (DC 6076), and vision of 20/100 
bilaterally (DC 6078).  38 C.F.R. § 4.84a.  

The pertinent private and VA medical records show diagnoses 
and treatment of advanced open-angle glaucoma, resulting in 
near-blindness in the left eye and significant optic nerve 
damage in the right eye.  In a February 2006 statement, the 
veteran's private ophthalmologist noted the veteran's history 
of bilateral eye surgery and had most recently undergone 
surgery on his right eye in January 2006.  The 
ophthalmologist further noted that the veteran had been 
prescribed medication to treat the symptoms of his bilateral 
primary open angle glaucoma.  

The veteran was afforded VA eye examinations in April 2005 
and March 2007.  During the April 2005 VA examination, he 
reported that he had been diagnosed with bilateral primary 
open angle glaucoma in 1980 and had undergone multiple eye 
surgeries in the late 1980s, 2002, and 2003.  The veteran 
stated that he was currently on a daily regimen of 
prescription medication to treat the effects of that disease.  
He added that while he had "very poor vision in the left 
eye," he continued to see well with his right eye when 
wearing glasses.  Clinical examination revealed a visual 
acuity of 20/25 +2 in the right eye at a distance and a 
visual acuity of counting fingers in the left eye at six 
inches, which was equated to light perception only.  

On VA examination in March 2007, the veteran reported that, 
in addition to the surgeries noted at the previous 
examination, he had also undergone cataract surgery in the 
left eye in 1999 and had since had bilateral seton tube 
shunts implanted in both eyes.  He reported that his vision 
remained significantly worse in his left eye as compared to 
his right.  He further stated that he was taking medication 
twice daily to treat his glaucoma and receiving periodic 
private eye examinations at the Emory Eye Center.  Clinical 
examination showed a corrected visual acuity of 20/20, both 
far and near, in the right eye and counting fingers at six 
inches in the left eye.

The veteran, in statements dated in April 2006 and August 
2007, effectively asserted that the RO should have afforded 
him an extraschedular evaluation for his bilateral primary 
open angle glaucoma on the basis that the disability limited 
his ability to take part in daily activities, such as reading 
and watching television, and prevented him from taking jobs 
requiring extensive driving and "close working conditions."  
He added that he was currently unable to find a job paying 
more than $30,000 annually and would eventually be 
unemployable as his bilateral glaucoma worsened.  Further, 
the veteran maintained that his right eye field vision was 
deteriorating and that he would need further corrective 
surgery in both eyes in the future.  Significantly, however, 
the veteran did not provide any objective evidence supporting 
those assertions.  

Based upon a review of the record, the Board finds that the 
veteran has not met the diagnostic criteria for a rating in 
excess of 40 percent for bilateral primary open angle 
glaucoma at any time during the relevant appeals period.  As 
noted above, on clinical examinations in April 2005 and March 
2007, the veteran was found to have corrected visual acuity 
in the right eye of 20/25 +2, at a distance, and 20/20, far 
and near, respectively.  On both examinations, his left eye 
visual acuity was assessed as equivalent to light perception 
only.  Therefore, the veteran's bilateral visual acuity 
impairment is not more severe than that contemplated in the 
schedular criteria for a 40 percent rating.  Indeed, his 
demonstrated impairment is actually less than the applicable 
diagnostic codes require for a rating of 40 percent: 
anatomical loss of one eye and vision of 20/40 in the other 
(DC 6066), blindness in one eye, having only light 
perception, and vision of 20/50 in the other (DC Code 6069), 
vision of 5/200 in one eye and 20/50 in the other (DC  6073), 
and vision in one eye of 10/200 and 20/50 in the other, 
vision in one eye of 15/200 and 20/70 in the other, or vision 
in one eye of 20/200 and 20/70 in the other (DC 6076).  

The Board acknowledges the veteran's assertion that his right 
eye field vision is continuing to worsen and that he will 
likely require further surgery in the future to treat the 
symptoms of his bilateral primary open angle glaucoma.  Such 
a future expectation, however, is not presently the basis for 
the granting of an increased rating, which necessarily must 
be based upon current findings.  

Finally, the veteran asserts that he should be awarded an 
extraschedular evaluation for his bilateral primary open 
angle glaucoma because of its impact on his daily living 
activities and its interference with his ability to find 
gainful employment.  However, the veteran has not presented 
any objective evidence, such as statements from his medical 
providers and employers, establishing that his service-
connected disability has markedly interfered with his 
employment or resulted in frequent periods of hospitalization 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2007).  In any 
event, the Board finds that the RO did in essence consider 
such extraschedular factors by assigning the veteran a higher 
disability rating for his bilateral primary open angle 
glaucoma than was contemplated by the schedular criteria.  
For those reasons, referral for additional consideration of 
an extraschedular rating in not warranted. 

In sum, the Board finds that the veteran is not entitled to a 
rating higher than 40 percent for his bilateral primary open 
angle glaucoma, and has not been entitled to an increased 
rating at any time during the pendency of the appeal.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the appeal must 
be denied.


ORDER

A higher rating for bilateral primary open angle glaucoma is 
denied.

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


